Citation Nr: 0204423	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-08 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
paralysis partial, right sciatic and saphenous nerves.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from June 1967 to April 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

The issue of entitlement to a higher evaluation than 10 
percent for paroxysmal supraventricular tachycardia, on 
appeal from the initial grant of service connection, is the 
subject of the remand herein.


FINDINGS OF FACT

1.  PTSD is manifested by nightmares, intrusive thoughts, 
difficulty in establishing and maintaining effective work and 
social relationships, decreased concentration, increased 
startle response, angry outbursts, an anxious-to-bright 
affect, normal speech, intact judgment, and moderate 
impairment in occupational and social functioning.  

2.  Partial paralysis of the sciatic (tibial branch) and 
saphenous nerves is manifested by numbness to pinprick in the 
lateral, anterior, and posterior parts of the right distal 
leg in the distribution of the saphenous and posterior tibial 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.125 to 4.130, 
Diagnostic Code 9411 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for paralysis partial, right sciatic and saphenous nerves, 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.124a, Diagnostic Codes 8520, 8525, 8527 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  See 66 Fed. Reg. 45.620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159) (regulations implementing the VCAA).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The appellant's claims are ones for higher evaluations, and 
there are no particular application forms required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, with notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a March 2001 letter describing the VCAA and the 
evidence required to show entitlement to the benefits he 
sought.  The RO asked for information regarding any 
additional information or evidence that the appellant would 
like it to get for him.  The appellant responded, as reported 
in a VA Form 119 (Report of Contact), that he had no 
additional information to submit.  After he initiated this 
appeal, the RO sent to him an October 2001 statement of the 
case listing the evidence considered in each claim, the legal 
criteria for evaluating the PTSD and paralysis disabilities, 
and the RO's analysis of the facts as applied to that 
criteria.  The Board concludes from these actions that the 
appellant has been informed of the type of information and 
evidence necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his May 2000 claim, the appellant indicated that he had 
received treatment for the paralysis disability at the 
Orlando VA outpatient treatment clinic (OPC).  The record 
includes VA clinical records obtained by the RO from the 
Orlando VA OPC dated from September 2000 to August 2001.  In 
a June 2000 statement, a county veteran's counselor reported 
that the appellant had been diagnosed as having PTSD at the 
Orlando Vet Center.  The record includes a June 2000 Vet 
Center clinical record with an assessment of PTSD, which does 
not indicate that the appellant received any further 
treatment for the disability at that facility.  VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining relevant records identified by the claimant that 
are necessary to substantiate the claim for the benefit 
sought.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The appellant was afforded 
VA examinations in November 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The RO has notified the veteran 
of the requirements of the VCAA, and the requirements of the 
VCAA have been substantially met by the RO, and there would 
be no possible benefit to remanding this case to the RO for 
its consideration of the requirements of the VCAA in the 
first instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See, e.g.,  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Generally Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

A.  PTSD

In May 2000, the appellant filed a claim seeking service 
connection for PTSD.  The RO granted service connection in a 
June 2001 rating decision and assigned a 30 percent 
evaluation.  In a November 2001 statement, characterized as a 
notice of disagreement, and again in a January 2002 
substantive appeal, the appellant argued for an evaluation in 
excess of 30 percent.  He asserted that the GAF score 
assigned in the November 2000 VA examination represented 
serious impairment caused by PTSD that was more indicative of 
a higher evaluation.  

The disability is currently assigned a 30 percent evaluation 
pursuant to the criteria of Diagnostic Code 9411 for PTSD, 
which provides for ratings based on the following criteria:  

? 30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Higher evaluations may be assigned based on the following 
criteria:

? 50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

? 70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.  

? 100 percent:  Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2001).  See 38 C.F.R. §§ 4.125 to 4.129 
(2001).  

The evidence of record relevant to the evaluation of PTSD is 
limited to the June 2000 Vet Center clinical record and the 
November 2000 VA psychiatric examination.  

The June 2000 Vet Center clinical record indicated that the 
appellant as an infantry rifleman in Vietnam, where he was 
wounded and awarded the Purple Heart.  It was noted that he 
complained of depression, difficulty with concentration, and 
feelings of isolation.  He was divorced from his spouse of 
20 years and reported he still had nightmares and intrusive 
memories from his wounding, particularly when chronic leg 
pain increased and prevented prolonged standing.  He reported 
having 15 to 20 employers since service.  The assessment was 
provisional diagnosis of PTSD.  

VA examination in November 2000, prepared with access to the 
claims file, indicated that the appellant complained of 
recurrent thoughts of Vietnam, including nightmares, 
flashbacks, and intense psychological and physiological 
distress when thinking of Vietnam.  He stated that he avoided 
reminders of Vietnam, such as Fourth of July fireworks.  He 
reported a sense of detachment and a foreshortened future, 
difficulty sleeping at night, decreased concentration, angry 
outbursts, and increased startle response.  He denied suicide 
attempts.  He reported intermittent treatment over the 
previous 12 years, including hospitalization in 1986 for 
alcohol problems and in 1987 for depression, and counseling 
and anti-depressant medication in 1994.  He denied legal 
problems.  He lived alone, was divorced five years earlier 
from his spouse of 22 years, and had two grown children.  He 
reported having about 25 jobs since separating from service, 
the longest lasting four years, and indicated that he had 
worked for the previous year as a financial planner.  He 
reported multiple social and occupational functioning 
problems secondary to his anger and decreased concentration.  

Mental status examination revealed the appellant to be clean, 
well dressed, well groomed, and in no apparent distress.  The 
examiner noted the appellant to be cooperative, polite, and 
pleasant, with a depressed mood, a normal speech rate, tone, 
and volume, and an affect that ranged from anxious to bright.  
He denied auditory, visual, or tactile hallucinations, and 
signs or symptoms of psychosis and/or mania.  Insight and 
judgment were reported as intact.  The examiner's impression 
was of a 55-year-old Vietnam combat veteran who had multiple 
symptomatology consistent with PTSD, which appeared to 
moderately impair his occupational and social function.  The 
GAF score was 50.  

The June 2000 Vet Center clinical record indicated that the 
appellant had nightmares and intrusive thoughts, evidence of 
mood and motivational disturbances.  In addition, the 
clinical record noted that the appellant was divorced and had 
many employers since his service, thereby indicating a 
difficulty in establishing and maintaining effective work and 
social relationships.  The November 2000 VA examination also 
noted these findings, as well as decreased concentration, 
increased startle response, and angry outbursts, suggesting 
impaired abstract thinking and some form of panic attacks.  
These findings are supportive of the criteria for a 
50 percent evaluation under Diagnostic Code 9411.  On the 
other hand, the November 2000 VA examination noted that the 
appellant's affect ranged from anxious to bright, rather than 
being flattened, and that his speech was normal and his 
judgment intact.  These findings do not correspond to the 
criteria for a 50 percent evaluation.  Neither the findings 
favoring a 50 percent evaluation nor those favoring the 
currently assigned 30 percent evaluation is of sufficient 
weight to overcome the other.  

The November 2000 VA examiner offered an opinion that must be 
factored into the analysis.  In summarizing the examination 
results, the examiner remarked that the appellant was 
moderately impaired in occupational and social functioning.  
The diagnostic criteria does not characterize the differing 
levels of disability according to moderate impairment, or 
some other criteria, such as slight or severe.  Thus, while 
indicative of the examiner's professional opinion as to the 
severity of the PTSD, the description of moderate impairment 
does not correspond to the rating criteria.  The examiner 
did, though, assign a GAF score of 50.  The GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  Scores between 41 and 50 indicate "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)".  DSM-IV at 32.  

However, the symptomatology described in DSM-IV for a GAF 
score of 50 does not correspond to the symptomatology found 
in the June 2000 Vet Center clinical record or the November 
2000 VA examination.  Instead, the evidence described in the 
clinical record and the examination is consistent with GAF 
scores between 51 and 60, which indicate "moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  DSM-IV at 32.  These 
score criteria roughly correspond to the evidence -- the 
appellant appears to have impaired relationships at work and 
home (frequent changes in employment versus an ability to 
maintain employment; a history of divorce), but is able to 
maintain employment and apparently has a relationship with 
his grown children.  These characteristics suggest no more 
than moderate difficulty supporting the currently assigned 
30 percent evaluation, and outweigh the evidence suggestive 
of a 50 percent evaluation.  

In light of the evidence of record and based on this 
analysis, the Board concludes that the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent for PTSD pursuant to the criteria of Diagnostic Code 
9411.  Having found that the evidence does not support a 50 
percent evaluation, the Board also finds that there is also 
no indication of total occupational and social impairment as 
required for a 100 percent evaluation under that criteria, or 
of such symptomatology as impaired judgment, speech, or 
thought, suicidal ideation, obsessional rituals interfering 
with routine activities, near-continuous panic or depression, 
periods of violence, spatial disorientation, and neglect of 
personal appearance, that would be indicative of a 70 percent 
evaluation under that criteria.  

B.  Incomplete Nerve Paralysis

During his service in Vietnam, the appellant was wounded, 
resulting in partial paralysis of the right sciatic and 
saphenous nerves, as shown in a January 1970 VA examination.  
In a March 1970 rating decision, the RO granted service 
connection for partial paralysis of the right sciatic and 
saphenous nerves, with a 10 percent evaluation assigned.  The 
RO also established service connection for the right leg 
wound with fracture of the fibula and scars involving Muscle 
Group XI, evaluated as 30 percent disabling.  The appellant 
here seeks an evaluation in excess of 10 percent for his 
nerve disability.  He has not disagreed with the assigned 30 
percent evaluation for the other residual disability of the 
right leg involving his bone, muscle, and scars.

The nerve disability is currently evaluated under the 
diagnostic criteria set forth at Diagnostic Code 8520 for 
incomplete paralysis of the sciatic nerve.  A 10 percent 
evaluation may be assigned for mild incomplete paralysis.  
Incomplete paralysis with moderate and moderately severe 
symptomatology warrants a 20 percent and a 40 percent 
evaluation, respectively.  Incomplete paralysis with severe 
symptomatology with marked muscular atrophy may warrant a 60 
percent evaluation.  Finally, an 80 percent evaluation may be 
assigned for complete paralysis, where the evidence shows 
that the foot dangles and drops, no active movement possible 
of muscles below the knee, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. 4.124a.  

The evidence of record includes VA clinical records dated in 
May, June, and October 2000, and in February 2001, although 
none proves relevant to the partial paralysis of the right 
sciatic and saphenous nerves.  VA clinical records in May and 
June 2000 showed the appellant's complaints of lower right 
foot and leg pain and treatment for skin cancer.  X-ray 
studies in October 2000 revealed a normal right femur, tibia, 
hip, and knee, and a healed fracture in the mid-shaft of the 
right fibula.  VA clinical records in February 2001 indicated 
that the appellant complained of intermittent pain in and 
below the right knee joint, worse when walking, with some 
swelling and tenderness, a normal x-ray of the right knee, 
instruction on use of an adjustable cane, and findings of no 
current swelling, warmth, effusion, or inflammation.  None of 
these clinical records is relevant to evaluation of the 
partial paralysis of the right sciatic and saphenous nerves, 
the disability in question, for none indicated that these 
findings or complaints were related to that disability.  

The relevant evidence of record is limited to the VA 
examination in November 2000, which indicated that the 
appellant complained of soreness and associated weakness in 
the right leg secondary to an in-service gunshot wound.  He 
reported that he had persistent numbness about the anterior, 
lateral, and posterior aspects of the right leg, and a 
significant amount of muscle weakness in the right leg 
requiring the use of a cane to help with ambulation -- he 
reported being able to ambulate for no more than two blocks 
due to severe pain.  He also indicated that he had difficulty 
pushing off on ambulation with his right foot secondary to 
weakness in the right calf muscle.  However, as noted above, 
the veteran's muscle weakness and pain is separately 
evaluated under criteria relating to muscle disability, and 
it may not be evaluated as a nerve injury simultaneously.  
See 38 C.F.R. § 4.14 (2001).

Examination revealed a significant amount of numbness about 
the region of a 20-centimeter well-healed scar in the medial 
aspect of the right leg and a significant amount of numbness 
to pinprick over the lateral, anterior, and posterior parts 
of the right distal leg region in the nerve distributions of 
the saphenous and posterior tibial nerve, where there was a 
15-centimeter well-healed scar.  

The examiner noted muscle strength and scar contraction of 
the muscle as well as normal range of motion.  These elements 
of the leg disability are evaluated separately and are not 
appropriately evaluated as part of the nerve disability.  

The examiner's impression included paralysis of the posterior 
tibial branch of the sciatic nerve in the right leg secondary 
to gunshot wound and paralysis of the right leg saphenous 
nerve secondary to gunshot wound.  There was also an 
impression of a 4+/5 plantar flexion strength in the right 
lower extremity secondary to gunshot wound in the right leg 
indicating weakness partially due to calf muscle injury and 
partial paralysis of the sciatic nerve.  

These examination results show, at best, incomplete paralysis 
that is manifested by mild symptomatology, the criteria for 
the currently assigned 10 percent evaluation.  The examiner 
noted a "significant amount" of numbness in the right lower 
extremity, but this is the only manifestation described that 
is exclusively attributable to the partial paralysis of the 
sciatic and saphenous nerves, as opposed to the muscle and 
bone injury that is separately evaluated. 

Neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  38 
C.F.R. § 4.120 (2001).  The veteran's motor function of the 
right leg is evaluated under his muscle and bone disability 
rating and may not be separately evaluated as a nerve 
disorder.  See 38 C.F.R. § 4.14.  There is no evidence that 
his sciatic and saphenous nerves affect mental functioning.  
Accordingly, the Board looks to the evidence to determine 
what type of sensory impairment is attributable to the injury 
to the tibial branch of the sciatic nerve and the saphenous 
nerve.  The medical evidence is that the impairment clearly 
attributable to this injury is numbness to pinprick over the 
distribution of the saphenous and posterior tibial nerves.  
When the impairment is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2001).

Although the RO has assigned Diagnostic Code 8520 (sciatic 
nerve) to the veteran's nerve disability, the evidence shows 
that the nerves involved are actually the posterior tibial 
branch of the sciatic nerve and the saphenous nerve.  The 
posterior tibial nerve is Diagnostic Code 8525, and the 
saphenous nerve is Diagnostic Code 8527.  Mild or moderate 
incomplete paralysis of the posterior tibial nerve is 10 
percent disabling.  Mild to moderate paralysis of the 
internal saphenous nerve is noncompensable.  Accordingly, as 
the only manifestation of the veteran's incomplete paralysis 
of the posterior tibial branch of the sciatic nerve and the 
saphenous nerve is numbness along the distribution, the 
involvement is wholly sensory, and the Board finds this to be 
mild, in accordance with the rating guidelines.  

As the evidence shows partial paralysis of the tibial branch 
of the sciatic and the saphenous nerves in the right lower 
extremity manifested by numbness to pinprick, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  

Entitlement to an evaluation in excess of 10 percent for 
paralysis partial, right sciatic and saphenous nerves is 
denied.  


REMAND

In a September 2001 rating decision, the RO granted service 
connection for paroxysmal supraventricular tachycardia as 
secondary to service-connected PTSD.  It assigned a 10 
percent initial evaluation.  In a statement dated September 
12, 2001, the veteran took issue with this rating and 
contended that he should have a 30 percent rating.  This 
statement was dated the same date as the statement that the 
RO took to be a notice of disagreement with the 30 percent 
rating for PTSD and the 10 percent rating for partial 
paralysis of the sciatic and saphenous nerve.  In a case in 
which a claimant has expressed timely disagreement in writing 
with a rating action of the RO, an appeal has been initiated, 
and the RO must issue a statement of the case, and the Board 
must remand that issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is remanded for the following:

1.  Review the case and determine whether 
any additional notice or development is 
required pursuant to the VCAA or 
implementing regulations.  Undertake 
corrective action if necessary.

2.  Review the issue and, if the 
determination remains adverse to the 
veteran, issue a statement of the case to 
him and his representative, notifying him 
of the time limit within which he must 
respond in order to perfect an appeal to 
the Board.  Thereafter, the case is to be 
returned to the Board only if a timely 
and adequate substantive appeal is filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 & Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

